United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20356
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

ALAN WADE BERGER,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:03-CR-306–1
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alan Wade Berger appeals his guilty-plea conviction for using

means of interstate commerce to persuade a minor to engage in

sexual activity, a violation of 18 U.S.C. § 2422(b).            Berger

received a mandatory minimum prison term of five years.         He now

argues that his guilty plea was involuntary and unknowing for two

reasons: (1) at rearraignment, the district court failed to inform

him about a possible increase to his base offense level under

U.S.S.G. § 2A3.2(b)(2), a warning allegedly required by Blakely v.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 04-20356
                                      -2-

Washington, 124 S. Ct. 2531 (2004); and (2) he was not clearly or

adequately informed that he was facing a five-year mandatory

minimum prison term.

      The Government contends that Berger’s only timely notices of

appeal were inadequate to preserve a challenge to his conviction

because they designated only the sentence and Berger’s “Motion to

Demand Specific Performance.”          Although FED. R. APP. P. 3(c)(1)(B)

requires an appellant to “designate [in his notice of appeal]

the judgment, order, or part thereof being appealed,” this court

has   “consistently      given    a    liberal     interpretation     to    this

requirement.” United States v. Knowles, 29 F.3d 947, 949 (5th Cir.

1994).   Both of Berger’s timely notices of appeal were adequate to

“exhibit an intent to appeal” the validity of his guilty plea.               See

id. at 950.

      The   Government    also    argues   that,     as   part   of   his   plea

agreement, Berger validly waived his right to appeal.             A defendant

may waive his right to appeal as part of a valid plea agreement if

the waiver is knowing and voluntary.             United States v. Robinson,

187 F.3d 516, 517 (5th Cir. 1999).               Berger does not explicitly

challenge the validity of the waiver provision itself, but such a

provision will be enforced only “[s]o long as [the] plea [itself]

is informed and voluntary.”           See United States v. Dees, 125 F.3d

261, 269 (5th Cir. 1997); see also United States v. Wenger, 58 F.3d

280, 282 (7th Cir. 1995).        Accordingly, we first address Berger’s

substantive challenge to the validity of his guilty plea in order
                               No. 04-20356
                                    -3-

to reach the threshold issue of whether the waiver provision was

enforceable.    See, e.g., United States v. Brown, 328 F.3d 787, 789-

90 (5th Cir. 2003).

     Berger’s    challenges     to    the    validity   of   his   plea   are

unavailing.     First, contrary to Berger’s contention, Blakely did

not require his indictment to charge or the district court to warn

him that he faced an offense-level increase under the Sentencing

Guidelines.    See United States v. Pineiro, 377 F.3d 464, 465 (5th

Cir. 2004) (holding that Blakely does not apply to the federal

guidelines), petition for cert. filed, (U.S. July 14, 2004) (No.

04-5263). Second, Berger’s signed plea agreement and rearraignment

transcript reflect that Berger was adequately and clearly informed

that he faced a mandatory minimum prison term of five years.

See Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); United States

v. Hernandez, 234 F.3d 252, 255 (5th Cir. 2000); FED. R. CRIM. P.

11(b)(1)(I).

     Because Berger’s guilty-plea was voluntarily and knowingly

entered, his     waiver   of   his   right   to   appeal   was   enforceable.

Accordingly, we DISMISS the appeal.

     APPEAL DISMISSED.